Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2019

                                      No. 04-19-00327-CV

                     PLAINSCAPITAL BANK AND ALBERT CHAPA,
                                    Appellant

                                                v.

                                     Andy HERNANDEZ,
                                          Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-17-712
                       The Honorable Baldemar Garza, Judge Presiding


                                         ORDER
        On May 28, 2019, the trial court clerk notified this court that the clerk’s record was not
filed when it was originally due because appellant had failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court